

116 HR 3821 IH: To make payments for certain losses of crops, and for other purposes.
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3821IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Feenstra introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo make payments for certain losses of crops, and for other purposes.1.Extension of WHIP paymentsTo make payments for necessary expenses related to losses of crops (including losses due to high winds or derechos) pursuant to title I of the Additional Supplemental Appropriations for Disaster Relief Act, 2019 (Public Law 116–20), as amended by section 116 of the Continuing Appropriations Act, 2020 (Public Law 116–59) and as further amended by subsection (c) of section 791 of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) for crop losses in crop year 2020 there are appropriated such sums as may be necessary.